Citation Nr: 0516609	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  94-22 897	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of spinal 
meningitis.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a bilateral 
shoulder disability.

4.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1967 and from June 1967 to June 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1992 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

On appeal, the Board denied the veteran's claims in a 
December 2001 decision.  The veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(the Court).  In August 2003 the Court remanded the case to 
the Board because of failure to address whether the duty to 
assist and the duty to notify had been met by VA and had been 
properly accounted for in the Board's decision.  The Board 
remanded the case to the RO for additional development.  The 
case is now back before the Board, but the Board finds that 
additional development is still required.

In March 2003 the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge designated by the 
Chairman of the Board to conduct that hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 2002).  A copy of the transcript 
of that hearing is in the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

In January 2005, the Veteran indicated that he had received 
treatment at several VA facilities.  The RO has obtained 
records from most of these VA Medical Centers (VAMC), but not 
from the VAMC in Baltimore, Maryland, or the VAMC in New 
York, New York.  Since the veteran has indicated he had 
treatment in Baltimore and New York, the RO must contact the 
VAMCs in Baltimore, Maryland and New York, New York (23rd 
Street facility) and all associated outpatient clinics, 
including the Loch Raven clinic in Baltimore, and obtain all 
available treatment records.  Decisions of the Board must be 
based on all of the evidence that is known to be available.  
38 U.S.C.A. § 5103(A) (West 2002).  The duty to assist 
particularly applies to relevant evidence known to be in the 
possession of the Federal Government, such as VA records.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Counts v. Brown, 
6 Vet. App. 473 (1994).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following action:

1.  The RO request all available 
treatment records for the veteran from 
the VAMCs in Baltimore, Maryland, and New 
York, New York.  The RO should also 
request records from all VA outpatient 
clinics associated with these VAMCs 
including the Loch Raven clinic in 
Baltimore.  If no records are available, 
the RO should obtain written confirmation 
of that fact.

2.  The RO should then, as appropriate, 
readjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and her representative should 
be issued an SSOC, which addresses all 
relevant actions taken on the claims for 
benefits.  The veteran and her 
representative should be given the 
opportunity to respond to the SSOC.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.   The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




